Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/16/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“wherein the second axis is colinear with the first axis”. The limitation is nebulous to the Examiner because it is contradicting with the limitation of claim 1 which it depends from. In claim 1, Applicant recites that a second axis forming an angle less than or equal to 5° with the first axis which when interpreted as a 0 degree which is collinear. However, if interprets any degree other than 0 and below 5 would be non collinear. Thus, the limitation of collinear in claim 5 depend from the limitation of non collinear of claim 1 is deemed as ambiguous. The Examiner interprets the claimed language as that a second axis forming an angle less than or equal to 5° with the first axis for the purpose of examining.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Takei et al. (US 5977924, hereby referred as Takei) in view of  HoSeon Lee (KR 2008/0073568, hereby referred as Lee). 
Regarding claim 1, 
Takei discloses; 

a dielectric substrate (figure 2B, element 22) 
a radiating antenna element present on the dielectric substrate (the slot antenna 2), the radiating antenna element having a center of symmetry and an area devoid of material (slot antenna 2 has a devoid material which is the slit and the center of the slot is construed as a center of symmetry), the center of symmetry being present in the area devoid of material (the center of one of the middle slot 2), the area devoid of material being a slit and having a rectangular shape (see figure 2A, the middle slot 2), the antenna element having at least two corners symmetrical to one another with respect to the center of symmetry (figure 2A, the slot 2 which has a rectangular shape and has at least two symmetrical corners with respect to the center of the slot), 
a first axis connecting these two corners, and the area devoid of material extending along a second axis forming an angle with the first axis (figure 2A, the first axis between two symmetrical corners and a second axis between other two symmetrical corners), and 
a protective layer covering the radiating antenna element (figures 2A and 2B, the protective layer 21 which is covering antenna 2 at least from bottom side).  

Takei does not disclose;
A first axis connecting these two corners, and the area devoid of material extending along a second axis forming an angle less than or equal to 5° with the first axis.

The radiating antenna element having a center of symmetry and an area devoid of material, the center of symmetry being present in the area devoid of material, the area devoid of material being a slit and having a rectangular shape, the antenna element having at least two corners symmetrical to one another with respect to the center of symmetry, a first axis connecting these two corners, and the area devoid of material extending along a second axis forming an angle less than or equal to 5° with the first axis (see figure 6 below, the rectangular shaped slot 126 with a center of symmetry and antenna element 125 and the slot is on a parallel line with two symmetrical corners of 125 in the same manner as applicant’ figure 7. In this case, the Examiner deems the two lines illustrated below as axis 1 and axis 2 in the same manner as applicants figure 7. Furthermore, the Examiner interprets less than or equal to 5° broadly as it could be both lines on each other and in the same area of the two symmetrical corners of 125 because 0 degree is less than 5 degree).








    PNG
    media_image1.png
    627
    704
    media_image1.png
    Greyscale



Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a first axis connecting these two corners, and the area devoid of material extending along a second axis forming an angle less than or equal to 5° with the first axis, as taught by Lee, into Takei in order to provide and improved antenna with a higher efficiency to have a better performance. 
Regarding claim 2, 
Takei discloses; 
Wherein the thickness of the protective layer with a predetermined thickness (figure 2A, layer 21). 

Takei, as modified, does not teach; 
Wherein the thickness of the protective layer is less than or equal to 5 mm. 

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the thickness of the protective layer is less than or equal to 5 mm to provide and improved antenna with a higher efficiency to have a better performance, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 3, 
Takei discloses (figure 2); 
Wherein the protective layer (layer 21) is directly in contact with the antenna element (element 2) and the dielectric substrate (element 22).  

Regarding claim 5, 
As best understood, Takei does not disclose;
Wherein the second axis is colinear with the first axis.  

Wherein the second axis is colinear with the first axis (see figure 6 above, the rectangular shaped slot 126 with a center of symmetry and antenna element 125 and the slot is on a parallel line with two symmetrical corners of 125 in the same manner as applicant’ figure 7. In this case, the Examiner deems the two lines illustrated below as axis 1 and axis 2 in the same manner as applicants figure 7. Furthermore, the Examiner interprets less than or equal to 5° broadly as it could be both lines on each other and in the same area of the two symmetrical corners of 125 because 0 degree is less than 5 degree).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the second axis is colinear with the first axis, as taught by Lee, into Takei in order to provide and improved antenna with a higher efficiency to have a better performance. 

Claims 4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Takei et al. (US 5977924, hereby referred as Takei) in view of  HoSeon Lee (KR 20080073568, hereby referred as Lee) as applied to claim 1 above, and further in view of Amore (US 5608414).
Regarding claim 4, 
Takei, as modified, does not disclose;
Wherein the protective layer is a thermal protection layer or a space radiation protection layer.  

Wherein the protective layer is a thermal protection layer or a space radiation protection layer (figures 1-6. Furthermore, see col 1, lines 10-34).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the protective layer is a thermal protection layer or a space radiation protection layer, as taught by Amore, into Takei as modified in order to provide an improved thermal control arrangement is desired for use with lightweight antenna arrays.

Regarding claim 7, 
Takei, as modified, does not disclose;
A spacecraft equipped on its external surface with at least one antenna as claimed in claim 1. 

However, Amore teaches;
A spacecraft equipped on its external surface with at least one antenna as claimed in claim 1 (figures 1-6 and col 1, lines 5-9).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a spacecraft equipped on its external surface with at least one antenna, as taught by Amore, into Takei as modified in order to 

Regarding claim 8, 
Takei, as modified, does not disclose;
Wherein the craft comprises on its external surface a plurality of the antennas uniformly distributed over this surface. 

However, Amore teaches;
Wherein the craft comprises on its external surface a plurality of the antennas uniformly distributed over this surface (figures 1-6 and col 1, lines 5-9).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the craft comprises on its external surface a plurality of the antennas uniformly distributed over this surface, as taught by Amore, into Takei as modified in order to provide an improved thermal control arrangement is desired for use with lightweight antenna arrays.
  
Regarding claim 9, 
Takei, as modified, does not disclose;
Wherein the craft is a space launcher or a satellite.   

However, Amore teaches;


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the craft is a space launcher or a satellite, as taught by Amore, into Takei as modified in order to provide an improved thermal control arrangement is desired for use with lightweight antenna arrays.
  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Takei et al. (US 5977924, hereby referred as Takei) in view of  HoSeon Lee (KR 20080073568, hereby referred as Lee) as applied to claim 1 above, and further in view of Analysis and Optimized Design of Single Feed Circularly Polarized Microstrip Antennas (hereby referred as Gupta et al.)
Regarding claim 6, 
Takei, as modified, does not disclose;
Wherein the antenna element comprises two truncated apices symmetrical with respect to the center of symmetry.  

However, Gupta et al. teaches;
Wherein the antenna element comprises two truncated apices symmetrical with respect to the center of symmetry (see figure 2a and 2C; the slot antenna and the two truncated corners).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the antenna element comprises two truncated apices symmetrical with respect to the center of symmetry, as taught by Gupta et al., into Takei as modified in order to improve the antenna’s characteristics such as gain.  
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jouanlanne US 2020/0227829 discloses wherein the antenna element comprises two truncated apices symmetrical with respect to the center of symmetry.
Harihara US 2006/0044191 discloses a different shapes of antenna elements and the antenna element comprises two truncated apices symmetrical with respect to the center of symmetry.
Hashimoto et al. US 2016/0197406 discloses an antenna element with a rectangular shaped slot with devoid material in the center.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601.  The examiner can normally be reached on M-F: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/AWAT M SALIH/           Primary Examiner, Art Unit 2845